                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA

BARBARA ESCALANTE,         )                      3:18-CV-0370-MMD-CBC
                           )
           Plaintiff,      )                      MINUTE ORDER
                           )
     vs.                   )                      January 9, 2019
                           )
BARRETT/GRIDER             )
SETTLEMENT PLAN            )
ADMINISTRATOR, et al.,     )
                           )
           Defendants.     )
__________________________ )

PRESENT: THE HONORABLE CARLA BALDWIN CARRY, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:                 LISA MANN             REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

        Before the court are JP Morgan Chase Bank, N.A. and Wells Fargo Bank, N.A.’s
motions to stay discovery (ECF No. 33 & 48). No opposition was filed to either motion.
Pursuant to LR 7-2(d), the failure to file points and authorities in opposition to any motion .
. . constitutes a consent to granting the motion.

       In addition to the motions to stay, the court notes that ten motions to dismiss have
been filed (ECF Nos. 16, 26, 28, 37, 41, 47, 52, 60, 65, 67), one motion for more definite
statement (ECF No. 29), and a notice to dismiss nine defendants pursuant to Fed.R.Civ.P.
4(m) (ECF No. 77) was filed by the Clerk. Therefore,

        The motions to stay discovery (ECF Nos. 33 & 48) are GRANTED. The court finds
that discovery shall be STAYED in this case as to all defendants. If any claims or
defendants remain after the District Court rules on the motions to dismiss, the parties shall
file a discovery plan and scheduling order within twenty days from the District Court’s
ruling.

       IT IS SO ORDERED.

                                                  DEBRA K. KEMPI, CLERK

                                           By:             /s/
                                                  Deputy Clerk
